Exhibit 10.1

 

2018 CASH INCENTIVE PLAN

 

Purpose:

 

The terms of the 2018 Cash Incentive Plan (the “Plan”) have been established to
reward the executives and other employees of Rigel Pharmaceuticals, Inc. (the
“Company”) for assisting the Company in achieving its operational goals through
exemplary performance. Under the Plan, cash bonuses, if any, will be based on
both the achievement of corporate goals and a review of personal performance,
which is determined at the discretion of the Compensation Committee of the Board
of Directors (the “Compensation Committee”) and/or the Board of Directors (the
“Board”).  The overarching intent in setting and achieving the goals is to build
long-term shareholder value.

 

Determination of 2018 Cash Bonuses:

 

Target bonuses for participants in the Plan will range from 5% to 60% of such
recipient’s 2018 base salary, with a range for executives of 40% to 60% of such
executive’s 2018 base salary. The maximum bonus that a participant will be
eligible to receive is 120% of such participant’s 2018 base salary and in no
event will a bonus be paid later than March 15 of the year following the year in
which the bonus was earned. The objective Company performance goals for each
participant will be based on meeting certain goals with respect to the Company’s
financial and operational performance: launching of and achieving product uptake
for fostamatinib (weighted at 60%), advancing fostamatinib for use in other
indications, such as AIHA (weighted at 15%), expanding the Company’s pipeline
(weighted at 10%), expanding available markets for fostamatinib and maintaining
a viable cash position for the Company at December 31, 2018 (weighted at 15%),
as well as other Company performance goals to be determined by the Compensation
Committee. The Board and Compensation Committee reserve the right to modify
these goals and criteria at any time or to grant bonuses to the participants
even if the performance goals are not met, as well as to withhold bonuses if a
minimum threshold of 40% of the goals are not met.

 

--------------------------------------------------------------------------------